FILED

MAR 2 0 2012
UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA C0urts for the District of Co|umbla

JAIME QUINTERO, )
)
Plaintiff, )
)

v_ ) Civil Action No. g-

) 12 O43o
UNITED STATES SENTENCING )
COMMISSION, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

lt appears that the plaintiff is serving a tenn of life imprisonment, and that he disputes
whether "life" means "natural life" or a 360-month term of incarceration. See Compl. at 3 (page
number designated by the Court). The plaintiff alleges that the sentence imposed by the United
States District Court for the District of Arizona is illegal, and he requests "a new sentencing with
hearing according with Criminal Rule 43" or, alternatively, his "release from prison." Id.

The Court construes the complaint as a challenge to the legality of the plaintiffs criminal
sentence, A challenge of this nature must be presented to the sentencing court in a motion under
28 U.S.C. § 2255. See Ojo v. Immigration & Naturalz`zatz'on Serv., 106 F.3d 680, 683 (5th Cir.
1997). Section 2255 provides specifically that:

[a] prisoner in custody under sentence of a court established by Act
of Congress claiming the right to be released upon the ground that
the sentence was imposed_in violation of the Constitution or laws
of the United States, or that the court was without jurisdiction to

impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral

attack, may move the court which imposed the sentence to vacate
set aside or correct the sentence.

28 U.S.C. § 2255(a) (emphasis added).

 

The court will dismiss the complaint for  subject v tter jurisdiction and it will be
‘!

dismissed. An Order accompanies this Me

 
 

Unitell States District Judge

”"§/M//f/